DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2021 has been entered.
 
Response to Amendment

The amendment filed on 1 December 2021 has been entered. Claim(s) 1-3, 5, 8-12 and 15-25 remain pending in this application. Claim(s) 4, 6-7 and 13-14 been cancelled.  Claim(s) 15-25 are new.
The amendment to the claims have overcome the claim objections set forth in the office action mailed 1 September 2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jameson Ma on 8 February 2022.

The application has been amended as follows: 


Replace Claim 1 with: “A pyrotechnic device comprising a main pyrotechnic charge, a firing device for firing the main pyrotechnic charge, a discharge passage for discharging the gas generated by firing the main pyrotechnic charge, wherein the gas is discharged from the discharge passage to a turbine of a turbomachine, a tank containing a cooling fluid, in communication with the discharge passage, a pressurizing device comprising an auxiliary pyrotechnic charge in communication with the tank for pressurizing the tank solely with gas generated by firing the auxiliary pyrotechnic charge, and an injector device configured to inject the cooling fluid into said gas discharge passage; wherein the firing device for the main pyrotechnic charge and the auxiliary pyrotechnic charge are communicably coupled to a control unit, wherein the control unit is configured to fire the auxiliary pyrotechnic charge before the main pyrotechnic charge, and wherein the auxiliary pyrotechnic charge is dimensioned so as to 

Replace Claim 11 with: “A turbomachine including [[a]]the turbine and the pyrotechnic device according to claim 1, wherein the discharge passage is connected to an inlet passage of the turbine.”

Replace Claim 12 with: “A method of cooling gas generated by firing a main pyrotechnic charge of a pyrotechnic device, wherein a cooling fluid is pressurized solely by gas generated by firing an auxiliary pyrotechnic charge, and injected by an injector device into a discharge passage in which the gas generated by firing the main pyrotechnic charge flows, wherein the gas is discharged from the discharge passage to a turbine of a turbomachine, wherein a firing device for the main pyrotechnic charge, and the auxiliary pyrotechnic charge, are communicably coupled to a control unit, wherein the control unit fires the auxiliary pyrotechnic charge before the main pyrotechnic charge, and wherein the injection of the cooling fluid is spread out over a duration that is longer than that for which the gas generated by firing the main pyrotechnic charge is discharged.”

Allowable Subject Matter
Claims  1-3, 5, 8-12 and 15-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.